Citation Nr: 1047739	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of 
a gunshot wound (GSW) of the right leg with a fracture of the 
distal fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 20 percent rating for a GSW of 
the right leg with fracture of the distal fibula. 

The issue of entitlement to service connection for arthritis, 
secondary to the service-connected right leg disability has been 
raised by the record in the December 2005 increased rating claim 
and the December 2006 notice of disagreement, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims are applicable to this appeal.  

The Veteran was granted service connection in March 1967 for a 
moderately severe GSW in Muscle Group XI of the right leg with a 
comminuted fracture of the distal fibula, and a 20 percent rating 
was assigned effective October 11, 1966, the day following his 
separation from service.  In December 2005, he filed a claim for 
an increased rating.  He claimed that his right leg had 
progressively worsened and he experienced symptoms of loss of 
range of motion in his ankle, drop foot, unstable gait, swelling, 
numbness of the foot, and constant pain.  He also stated that he 
had arthritis as a result of the disability.

In a January 2006 VA treatment, the Veteran indicated that he 
retired from truck driving at the age of 56 due to pain in his 
right foot which worsened with pressing the accelerator.  He 
reported increased pain in the right foot and ankle since 1996 
and stated that it worsened with walking two blocks.  On physical 
examination, the assessment was longstanding right ankle/foot/leg 
pain.

During a January 2006 VA examination, the Veteran complained of a 
painful right ankle and, to some extent, right foot.  He rated 
the intensity of the pain as 2 out of 10.  He reported difficulty 
using his leg for an extended period of time and indicated there 
was minor swelling near the wound.  The Veteran stated that he 
had to use crutches or a brace sometimes and his walking was 
limited.  The examiner noted an absence of instability or 
weakness.  The Veteran related that his disability did not limit 
activities of daily living, nor his work because he was retired.  

History revealed the Veteran sustained a GSW in his right lower 
leg while in Vietnam.  He was medi-vaced to the hospital and was 
treated for the GSW and underwent a skin graft operation.  
Physical examination of the right leg revealed a long surgical 
scar on the lateral side of the distal leg.  The diagnosis was 
residual of a comminuted fracture of the right distal fibula.  At 
the time of the examination, there was minimal soft tissue edema 
and tenderness in the local area with discoloration of the skin.  
X-rays revealed a healed fracture of the distal tibia, but there 
was no gross evidence of any bony residual infection.  

The Veteran submitted numerous statements dated February 2006 
from friends, relatives, and co-workers which indicated that the 
Veteran walked with a limp, retired from his post-service career 
as a truck driver early due to his right leg disability, and did 
not engage in recreational activities to the extent he had 
previously due to pain and discomfort from his disability.

In his December 2006 NOD, the Veteran expressed disagreement with 
a February 2006 rating which continued the 20 percent rating for 
his right leg disability.  He stated that his leg was constantly 
in pain and was not well controlled with medications.  He 
asserted that the right leg disability had affected his right 
foot due to swelling, arthritic changes, and loss of range of 
motion in the ankle and foot.

In a July 2007 VA Form 9, Appeal to the Board, the Veteran 
asserted that his disability warranted a higher rating to 
"severe" impairment because of his pain and lack of ability to 
conduct most daily activities.

In an August 2007 statement, the Veteran's representative argued 
that the RO failed to properly apply 38 C.F.R. §§  4.1, 4.10, and 
4.55.  The representative contended that the Veteran told the VA 
examining physician that his condition affected his daily 
activities and submitted many statements from relatives, friends, 
and co-workers to support his claim.  

In an August 2008 statement, the Veteran's representative argued 
that the RO failed to properly apply 38 C.F.R. § 4.56(c) because 
the VA examining physician did not take into consideration severe 
disabilities of muscle groups.  He stated the Veteran provided 
evidence which demonstrated a deep penetrating wound by a high 
velocity missile; however, no clinical or surgical records were 
developed by the RO when considering past and current disability 
ratings, thus, there was no clear evidence that a through and 
through gunshot was or was not suffered.  The representative also 
argued that the continuity and chronocity of continuous 
complaints of a weakened leg and foot demonstrate severe 
impairment to the Veteran's livelihood as a truck driver.  

A review of the record suggests that the Veteran's service 
treatment records are incomplete.  For example, the January 2006 
VA examiner noted that history revealed that the Veteran 
sustained a GSW in Vietnam in 1966 and was medi-vaced to a 
hospital and treated.  In his original claim dated January 1967, 
the Veteran indicated that he was treated for a GSW at the 8th 
Field Hospital in Na-Trang, Vietnam on March 18, 1966; air 
evacuated to the U.S. Air Force Hospital at Clark Air Force Base 
in the Philippines; received treatment overnight at the U.S. Air 
Force Hospital at Travis Air Force Base in California and at the 
U.S. Air Force Hospital at McGuire Air Force Base in New Jersey; 
and received treatment at the Valley Forge General Hospital in 
Phoenixville, Pennsylvania on March 24, 1966.  However, there is 
no evidence of any hospital treatment records within the claims 
file, and there is no evidence that the RO attempted to obtain 
these records.  These records may aid the VA examiner in 
determining the severity of the disability based on descriptions 
of the wound when he was treated for the injury (i.e., whether 
the GSW was from through and through or deep penetrating wounds 
of relatively short track by a single bullet or small shell or 
shrapnel fragment).  After obtaining any available records noted 
above, the Veteran should be provided a VA joints examination.  
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim.)

Additionally, the January 2006 VA examination provides inadequate 
findings which make it impossible to determine whether there has 
been an increase in the Veteran's service connected right leg 
disability.  The VA examiner did not address the severity of the 
Veteran's Group XI GSW injury; specifically, he did not comment 
as to whether the residual injury caused "severe" or 
"moderately severe" disability.  Further, the VA examiner did 
not address the impacts of the Veteran's right leg disability on 
his occupational or recreational activities.  Additional 
evaluation is needed.  

Accordingly, the case is REMANDED for the following action:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
(cited to above) for the claim currently 
on appeal has been fully complied with and 
satisfied.

2.  The RO should attempt to obtain copies 
of all available service treatment records 
from the appropriate custodian from March 
1966 until October 1966.  Of particular 
interest are any hospital treatment 
records for a GSW and skin graft to the 
right leg from this time period, including 
any treatment records from the 8th Field 
Hospital in Na-Trang, Vietnam; the U.S. 
Air Force Hospital at Clark Air Force Base 
in the Philippines; the U.S. Air Force 
Hospital at Travis Air Force Base in 
California; the U.S. Air Force Hospital at 
McGuire Air Force Base in New Jersey; and 
the Valley Forge General Hospital in 
Phoenixville, Pennsylvania.  The RO's 
efforts should include, but are not 
limited to, requesting assistance from the 
National Personnel Records Center (NPRC) 
and/or any other appropriate agency.  It 
should continue its efforts to locate such 
records until it is reasonably certain 
that such records do not exist and further 
efforts would be futile, and at such time 
the RO should issue a formal finding of 
unavailability.  The Veteran and his 
representative should be notified of the 
RO's unsuccessful attempts, as well as any 
further actions taken.

3.  Thereafter, the Veteran should be 
afforded a VA Joints examination, conducted 
by an orthopedist.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and occupational 
history is to be obtained.  In addition, 
the physician is requested to make a 
severity determination of the Veteran's 
current disability in accordance with 
38 C.F.R. § 4.55.  Prior to the 
examination, the claims folder must be made 
available to the examiner for a thorough 
review of the case.  A notation to the 
effect that this record review took place 
must be included in any report.  The 
examination must be conducted following the 
protocol in VA's Disability Worksheets for 
VA Muscle and Bone Examinations.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


